DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the Request for Continued Examination filed on 02/04/2021.
In the instant Request for Continued Examination, claims 1, 12 and 23 have been amended; and claims 1, 12 and 23 are independent claims. Claims 1-31 are pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 02/04/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2-6, 12-17, 23-26, 27-29 and 30 are rejected under pre-AIA  35 U.S.C 103 as being unpatentable over of Chen et al. (U.S 2020/0146069; hereinafter “Chen” cited with provisional 62/754,589) in view of Agiwal et al. (U.S 2020/0107372; hereinafter “Agiwal” cited with provisional 62/738,374) further in view of Jung et al. (U.S 2018/0205516). 
For citation purposes, hereinafter, the Office Action refers to the cited by Chen et al. with provisional 62/754,589, which qualifies as prior art date.
For citation purposes, hereinafter, the Office Action refers to the cited by Agiwal et al. with provisional 62/738,374, which qualifies as prior art date.
For claim 1:  
(see Chen, Figure 2; wireless communication between UE and gNB), comprising: 
transmitting, by the UE to a base station, a random access message in a two-step random access procedure(see Chen, figure 2,  page 2; 2-step RACH procedure wherein 2-Step RACH refers to the procedure which can complete CBRA in two steps. In a 2-Step RA procedure, the first message is named msgA and the second message is named msgB); and 
receiving, from the base station, a response message for the random access message in the two-step random access procedure (see Chen, figure 2, section 2, 2.2; receive from gNB a response message MsgB=Msg 2 (RAR), performing 2-Step RA procedure), wherein the response message is formatted based at least in part on whether the random access message is successfully received (see Chen, figure 2, page 10; different RRC procedures or RA triggering events may include the contention resolution ID, which would be used as the C-RNTI of a UE if the contention resolution of the UE is considered as successful in a 2-step RA procedure and based on the result of RAR reception, if the contention resolution is considered as successful, the UE would use the 16 bits random value as the UE specific RNTI, e.g., C-RNTI, CS-RNTI or MCS-RNTI), 
Chen does not explicitly disclose wherein the response message includes downlink control information,
 wherein the downlink control information is scrambled by a cell radio network temporary identifier (C-RNTI) if the random access message was successfully received, wherein the downlink control information is scrambled by a second RNTI, different from the C-RNTI, if the random access message was not successfully received.
(see Agiwal, figure 4, 8 and 11, page 7).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Agiwal. The motivation for doing this is to provide a system networks in order to reduce the latency of 4 step CBRA procedure and increase a probability for successful completion of a 2-step RA.
Chen-Agiwal does not explicitly disclose wherein the downlink control information is scrambled by a cell radio network temporary identifier (C-RNTI) if the random access message was successfully received, wherein the downlink control information is scrambled by a second RNTI, different from the C-RNTI, if the random access message was not successfully received. 
Jung, from the same or similar fields of endeavor, disclose UE has a valid UE ID assigned by a cell, such as a cell-radio network temporary identifier (C-RNTI), the UE can receive a RAR message as downlink control information (DCI) and if a network entity (NE) detects a preamble and decodes corresponding data successfully, that the RAR message can be transmitted in a UE specific channel and can be addressed by a C-RNTI (i.e. cyclic redundancy check (CRC) bits appended are scrambled by the C-RNTI) (see Jung, at least at paragraph [0042]-[0043]), and if the NE detects a preamble but fails to decode the corresponding data successfully and DCI carrying scheduling information of the RAR transmission is addressed by a random access-radio network (see Jung, at least at paragraph [0042]-[0043]).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Jung. The motivation for doing this is to provide a system networks in order reduced number of steps in support of lower latency communication and can improve communication latency where possible, and also continue to provide a more robust process where helpful.
For claims 2, 13, 24 and 28: 
In addition to rejection in claims 2, 13, 24 and 28, Chen-Agiwal-Jung further disclose wherein the downlink control information includes a downlink assignment for a downlink shared channel, and wherein a cyclic redundancy check (CRC) of the downlink control information is scrambled at least based on the C-RNTI or the second RNTI associated with the random access message sent by the UE (see Jung, at least at paragraph [0042]-[0044]). The motivation for doing this is to provide a system networks in order reduced number of steps in support of lower latency communication and can improve communication latency where possible, and also continue to provide a more robust process where helpful.
For claims 3, 14, 25 and 29: 
In addition to rejection in claims 3, 14, 25 and 29, Chen-Agiwal-Jung further disclose wherein the response message further includes, based on a detection status of a preamble portion and a payload portion of the random access message as being received by the base station, contention resolution information including at least an identifier of the UE (see Jung, at least at paragraph [0026]-[0029]). The motivation for doing this is to provide a system networks in order reduced number of steps in 
For claims 4, 15, 26 and 30: 
In addition to rejection in claims 4, 15, 26 and 30, Chen-Agiwal-Jung further disclose wherein use case associated with the random access message corresponds to transmitting a RRC connection request and a status report, wherein the response message is formatted further based at least in part on the use case, Reply to Final Office Action of November 19, 2020 and wherein the response message further includes the C-RNTI for the user equipment to use in subsequent transmissions (see Jung, at least at paragraph [0043]). The motivation for doing this is to provide a system networks in order reduced number of steps in support of lower latency communication and can improve communication latency where possible, and also continue to provide a more robust process where helpful. 
For claims 5 and 16: 
In addition to rejection in claims 5 and 16, Chen-Agiwal-Jung further disclose wherein the response message further includes at least one of a timing advance command, a power control command, or additional signaling information (see Jung, at least at paragraph [0043]; a timing advance command). The motivation for doing this is to provide a system networks in order reduced number of steps in support of lower latency communication and can improve communication latency where possible, and also continue to provide a more robust process where helpful. 
 For claims 6 and 17: 
In addition to rejection in claims 6 and 17, Chen-Agiwal-Jung further disclose wherein the payload portion of the random access message includes a common control channel associated with a different identifier of the UE to facilitate contention (see Jung, at least at paragraph [0043]-[0044]; a group common PDCCH and PDSCH with different identifier such as C-RNTI or RA-RNTI).  
For claim 12:  
For claim 12, claim 12 is directed to an apparatus for wireless communication which has similar scope as claim 1. Therefore, claim 12 remains un-patentable for the same reasons.
For claim 23:  
For claim 23, claim 23 is directed to an apparatus for wireless communication which has similar scope as claim 1. Therefore, claim 23 remains un-patentable for the same reasons.
For claim 27:  
For claim 27, claim 27 is directed to a non-transitory computer-readable medium which has similar scope as claim 1. Therefore, claim 27 remains un-patentable for the same reasons.
Claims 7-11, 18-21 and 22 are rejected under pre-AIA  35 U.S.C 103 as being unpatentable over of Chen et al. (U.S 2020/0146069; hereinafter “Chen” cited with provisional 62/754,589) in view of Agiwal et al. (U.S 2020/0107372; hereinafter “Agiwal” cited with provisional 62/738,374) further in view of Jung et al. (U.S 2018/0205516) further in view of Jeon et al. (U.S 2018/0279375).
For claims 7 and 18:  
In addition to rejection in claims 7 and 18, Chen-Agiwal-Jung does not explicitly disclose wherein the response message includes, based on a detection status of at least one of a preamble portion of the random access message or a payload portion of the random access message as not being received by the base station, the second RNTI of a user equipment for which at least one of a preamble portion of the 
Jeon, from the same or similar fields of endeavor, disclose base station detects an RAP and decodes one or more TBs or portion thereof that a wireless device transmits, the base station may respond with an RAR that comprises the C-RNTI and/or other wireless device identifiers that the wireless device transmits in the first step of a two-step RA procedure. By detecting the C-RNTI and/or other wireless device identifiers in the received RAR, the wireless device may determine the success if the two-step RA procedure. The wireless device may start monitoring the downlink control channel associated with the C-RNTI (or Temporary C-RNTI) from the time the wireless device detects the C-RNTI (or Temporary C-RNTI) in the RAR (see Jeon, paragraph [0154]; [0163]; [0166]-[0167]).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Jeon. The motivation for doing this is to provide a system networks in order to improve the latency of receiving an uplink grant for UL data arrival for successful completion of a 2-step RA.
For claims 8 and 19:  
In addition to rejection in claims 8 and 19, Chen-Agiwal-Jung-Jeon further disclose wherein the response message further includes an uplink grant for retransmitting at least one of the preamble portion or the payload portion (see Jeon, paragraph [0165]-[0167]; an uplink grant for retransmitting at least one of the preamble portion). The motivation for doing this is to provide a system networks in order to 
For claims 9 and 20:  
In addition to rejection in claims 9 and 20, Chen-Agiwal-Jung-Jeon further disclose retransmitting at least one of the preamble portion or the payload portion of the random access message over resources assigned by the uplink grant (see Jeon, paragraph [0118]-[0119]; wireless device may transmit one or more TBs to a base station using the UL resources assigned in the UL grant in the received RAR). The motivation for doing this is to provide a system networks in order to improve the latency of receiving an uplink grant for UL data arrival for successful completion of a 2-step RA.
For claims 10 and 21:  
In addition to rejection in claims 10 and 21, Chen-Agiwal-Jung-Jeon further disclose retransmitting at least the payload portion of the random access message over resources indicated in broadcast system information or dynamically granted resources signaled by downlink control information from the base station (see Jeon, paragraph [0158]; One or more RAP groups may be configured for a two-step RA procedure via broadcast system information, also see [0165]-[0178]). The motivation for doing this is to provide a system networks in order to improve the latency of receiving an uplink grant for UL data arrival for successful completion of a 2-step RA.
For claims 11 and 22:  
In addition to rejection in claims 11 and 22, Chen-Agiwal-Jung-Jeon further disclose wherein the response message further includes at least one of a timing advance command, a power control command, or additional signaling information (see Jeon, paragraph [0184]; an RAR may include one or more fields, such as a timing advance command). The motivation for doing this is to provide a system networks in order to improve the latency of receiving an uplink grant for UL data arrival for successful completion of a 2-step RA.
Claim 31 is rejected under pre-AIA  35 U.S.C 103 as being unpatentable over of Chen et al. (U.S 2020/0146069; hereinafter “Chen” cited with provisional 62/754,589) in view of Agiwal et al. (U.S 2020/0107372; hereinafter “Agiwal” cited with provisional 62/738,374) further in view of Jung et al. (U.S 2018/0205516) further in view of NPL-3GPP TSG-RAN WG1 #96, Athens, Greece, Date 25th February-1st March 2019; Source: Nokia Shanghai Bell, Title “On 2-steps RACH Procedure”, R1-1902136; hereinafter “R1-1902136”. 
For citation purposes, hereinafter, the Office Action refers to the cited by Chen et al. with provisional 62/754,589, which qualifies as prior art date.
For citation purposes, hereinafter, the Office Action refers to the cited by Agiwal et al. with provisional 62/738,374, which qualifies as prior art date.
For claim 31: 
In addition to rejection in claims 31, Chen-Agiwal-Jung does not explicitly disclose wherein the response message is formatted further based at least in part on content of the random access message.
R1-1902136, from the same or similar fields of endeavor, disclose the MsgA data signal can potentially include several fields depending on the use case and trigger for the RACH procedure where MsgA could vary depending of the use case and available resources and MsgB in the 2-step RACH procedure is the combined random access response and contention resolution which MsgB can include several fields: (see R1-1902136, figure 2, section 2.2, 2.3, 2.5, 2.6).
before the effective filing date of the claimed invention to have a system comprises a method as taught by R1-1902136. The motivation for doing this is to provide a system networks in order to increase a probability for successful completion of a 2-step RA.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park et al. (U.S 2018/0279186) discloses a contention resolution may be completed based on, e.g., either a C-RNTI or a wireless device contention resolution identity in an RAR. If a base station detects an RAP and decodes one or more TBs or portion thereof that a wireless device transmits, the base station may respond with an RAR that comprises the C-RNTI and/or other wireless device identifiers that the wireless device transmits in the first step of a two-step RA procedure; Li et al. (U.S. 2019/0132882) discloses a random access (RA) message comprising a preamble portion including one or more repeated preambles constructed using a same sequence.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN-HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
03/25/2021